        Case 5:21-mj-00011-JLT Document 19 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    IN RE:                                              CASE NO. 5:21-MJ-00011-JLT

12    APPLICATION AND ORDER ISSUED
      IN: 1:20-SW-00498-DAD, PERTAINING                  ORDER ON GOVERNMENT’S EX PARTE
13    TO TARGET TELEPHONE 1.                             APPLICATION

14

15           Application having been made to this court by the United States of America for an order

16   pursuant to Title 18, United States Code, Sections 2518(8)(b) and 2518(9), to disclose portions of

17   those certain orders authorizing the interception of wire and electronic communications, the

18   accompanying application, affidavit, and recordings, in the above-entitled matter, and

19           Those orders, application, affidavit, and recordings having previously been sealed by

20   orders of the district court, and

21           Good cause having been shown by the United States in its application as required by Title

22   18, United States Code, Section 2518(8)(b),

23           IT IS HEREBY ORDERED that portions of the above-referenced orders, and the

24   accompanying application and affidavit may be disclosed to defendants charged by criminal

25   complaint in Case No. 5:21-MJ-00011-JLT, and in any related indictment that follows, pursuant

26   to Title 18, United States Code, Section 2518(9), and for any other purpose required by Chapter

27   119 of Title 18, United States Code.

28           IT IS FURTHER ORDERED THAT the defendants and any retained or appointed defense
                                                        1
        Case 5:21-mj-00011-JLT Document 19 Filed 03/26/21 Page 2 of 2


 1   staff, including but not limited to investigators and outside assistants, shall not disclose the

 2   contents of the documents released by the government through discovery in this case, except as

 3   necessary for investigative work for the prosecution or presentation of defenses in this case. No

 4   copies of documents, tape-recordings, or other items released by the government in discovery in

 5   this case may be given to any third party who is not a member of defedants’ retained or appointed

 6   defense staff or hired as defense investigators or outside assistants, including relatives or friends

 7   of the defendant.

 8          IT IS FURTHER ORDER that this order may be served on the parties who will be in

 9   receipt of the redacted application, affidavit, and/or orders.

10
     IT IS SO ORDERED.
11

12      Dated:     March 26, 2021                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
